Lee, P. J.
Mrs. M. E. Laird filed her hill of complaint in which she prayed for the establishment of the line between her property and that of Mr. and Mrs. H. G-. McCallum, as described in the bill, and for the cancellation of any claims of the defendants to the land north of such established line. A surveyor had run the line between the properties of the parties in accordance with the descriptions in their respective deeds.
The defendants set up their claim to a strip of land north of the surveyed line on the ground of mutual recognition of the claimed line by their predecessors in title and the complainant, and also adverse possession of the claimed property by their predecessor and themselves for more than the statutory period.
The learned chancellor rejected the version and claim of the defendants, established the line, as surveyed, and cancelled all claims of the defendants resting thereon.
Nothing would be accomplished by detailing the testimony of the parties and the several corroborating witnesses on each side.  Suffice it to say, the evidence, depending on whether or not it was believed by the trier of facts, was sufficient to warrant a decree for either side.  When the controverted issue is in sharp dispute, the truth of the matter must be found by the trier of facts, who has the opportunity to observe the demeanor of the witnesses and who is therefore in much better position to make a correct determination than an appellate court, which can view only the printed page and test the several versions only in the light of reason.
There was substantial evidence to sustain the decree of the trial court, and it must, therefore, be affirmed.
Affirmed.
Arrington, McElroy, Roclgers, and Jones, JJ., concur.